791 F.2d 935
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ERIC P. ROTONDO, Plaintiff-Appellantv.FEDERAL BUREAU OF INVESTIGATION, Defendant-Appellee.
85-3775
United States Court of Appeals, Sixth Circuit.
4/8/86

VACATED AND REMANDED

S.D.Ohio
ORDER

1
BEFORE:  MARTIN and GUY, Circuit Judges; REED, District Judge.*


2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the appellee's motion to vacate, appellant's response, appellant's brief and the record; this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
It appears that attached to the appellee's motion for summary judgment in the district court was a declaration of a Special Agent.  Appellee states on appeal that the declaration contained a mistaken statement of fact which allegedly formed an essential basis for the decision granting the appellee's motion for summary judgment.


4
It is ORDERED that the judgment of the district court be vacated and the case remanded for further proceedings.  Rule 9(d)(4), Rules of the Sixth Circuit Costs on appeal to be awarded to appellant.



*
 The Honorable Scott Reed, U.S. District Judge for the Eastern District of Kentucky, sitting by designation